Citation Nr: 1214264	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-22 779	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an initial compensable rating for hypertensive retinopathy.  

4.  Entitlement to an initial compensable rating for asthma.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1986 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2007 and in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a correspondence in March 2012, the Veteran raised the claim of service connection for sleep apnea, which is referred to the RO for appropriate action. 

The claims of service connection for a bilateral ankle disability, an initial compensable rating for headaches, and an initial compensable rating for hypertensive retinopathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2012, at his hearing before the Board, the Veteran on the record withdrew his appeal concerning an initial compensable rating for asthma.

CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the claim for increase for asthma have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal initially included the claim for increase for asthma.  At the hearing in February 2012, the Veteran on the record withdrew from the appeal the claim for increase for asthma.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or his representative.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim for an initial compensable rating for asthma is dismissed.


REMAND

On the remaining claim of service connection for bilateral ankle disability and the claims for initial ratings for headaches and for hypertensive retinopathy, further development is required.

The Veteran has identified private and federal records pertinent to the claims.

On the claim of service connection for a bilateral ankle disability, the record is insufficient to decide the claim on the applicable theories of service connection, including secondary service connection. 



On the claim for increase for headaches, the Veteran testified that his headaches have worsened since he was last examined by VA in March 2010.  As the evidence suggests a material change in the disability, a reexamination is necessary under 38 C.F.R. § 3.327. 

On the claim for increase for hypertensive retinopathy, the Veteran testified that hypertensive retinopathy has gotten worse.  As the evidence suggests a material change in the disability, a reexamination is necessary under 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran either to submit or to authorize VA to obtain the records of Dr. Maqsood of Champaign, Illinois and Dr. Sheng Wang of Rockville, Maryland.

2.  Obtain records from Walter Reed Army Hospital. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After the foregoing development is completed, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a disability of either or both ankles, and, if so, 






b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current ankle disability is related to an injury or event in service from September 1986 to January 2007.  

c).  If any current ankle disability is not related to an injury or event in service, is any current ankle disability caused by or aggravated by the service-connected disabilities of the knees and feet.  

On the question of aggravation, in formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to a service-connected disability as contrasted to a temporary worsening of symptoms. 

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion cannot be rendered because there are several potential etiologies, when the events in service or a service-connected disability is not more likely than any other to cause or aggravate any current ankle disability and that an opinion on is beyond what may be reasonably concluded based on the evidence of record. 



The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

The Veteran's file should be made available to the examiner. 

4.  Afford the Veteran a VA examination to determine the current level of severity for headaches. 

The Veteran's file should be made available to the examiner.  

5.  Afford the Veteran a VA examination to determine the current level of severity for hypertensive retinopathy.   

The Veteran's file should be made available to the examiner.   

6.  After the development requested above has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


